NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT

STATE OF FLORIDA,                              )
                                               )
             Appellant,                        )
                                               )
v.                                             )     Case No. 2D13-3010
                                               )
LAMBERT F. AGAMA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed February 19, 2016.

Appeal from the Circuit Court for Manatee
County; John F. Lakin, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal A. Faruqui, Assistant
Attorney General, Tampa, for Appellant.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellee.


PER CURIAM.

             In light of this court's decision in Agama v. State, 41 Fla. L. Weekly D21

(Fla. 2d DCA Dec. 30, 2015), in which we reversed one of Lambert F. Agama's

convictions and remanded for resentencing, the State's appeal of Mr. Agama's

sentences is hereby dismissed as moot.


ALTENBERND, SILBERMAN, and BLACK, JJ., Concur.